Citation Nr: 0203694	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  01-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of benefits for a veteran's child 
beyond age 23 while the child continues as a student. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought. 

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for February 14, 2002.  Notice of 
the hearing was mailed to the veteran's address of record 
more than one month prior to the scheduled hearing date and 
was not returned as undeliverable.  No request was received 
for rescheduling.  Therefore, the request for hearing is 
deemed withdrawn, and the appeal is being processed 
accordingly.  38 C.F.R. § 20.704 (d) (2001).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran was receiving additional VA benefits for a 
son who was a student who turned 23 in September 2001.

3.  There is no evidence or assertion that the veteran's 
child is permanently incapable of self- support.  


CONCLUSION OF LAW

The appellant's claim for entitlement to VA benefits as the 
son of the veteran is without legal merit.  38 U.S.C.A. § 
101(4) (West 1991); 38 C.F.R. §§ 3.57, 3.204, 3.209 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are undisputed.  The veteran has a son 
who was a student and for whom she was receiving additional 
benefits.  The son turned 23 in September 2001.  The veteran 
requested that benefits continue until his graduation, 
projected to the Summer of 2002.  The veteran has not alleged 
nor does the evidence show that the son is permanently 
incapable of self- support.

For the purpose of determining entitlement of benefits, the 
term child of the veteran means an unmarried person who is a 
legitimate child who is under the age of 18 years, or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support, or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Changes in policy, law, and regulation are beyond the scope 
of the Board's jurisdiction.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.101 (2001).  Congress could 
easily change the law.  Perhaps it should.  That question, 
however, is a matter for legislative policy makers, and this 
Board will not usurp those powers by engaging in 
administrative legislation.  Simply put, the Board is not 
free to make exceptions to laws passed by Congress.  Id.  
Therefore, this decision is confined to the issue discussed 
above. 

In this case, the law clearly does not permit payments beyond 
a child's 23 birthday.  In a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); cf. FED R. 
CIV. P. 12(b)(6) (failure to state a claim upon which relief 
can be granted).  Accordingly, the appeal is denied.



ORDER

Entitlement to payment of benefits for a veteran's child 
beyond age 23 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

